



SUMMIT HOTEL PROPERTIES, INC.
Common Stock
($0.01 par value per share)
6.45% Series D Preferred Stock
($0.01 par value per share)


Sales Agreement


August 2, 2016
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036


Ladies and Gentlemen:
Each of Summit Hotel Properties, Inc., a Maryland corporation (the “Company”),
and Summit Hotel OP, LP, a Delaware limited partnership (the “Operating
Partnership”), confirms its respective agreement (this “Agreement”) with Merrill
Lynch, Pierce, Fenner & Smith Incorporated (the “Agent”), as follows:
1.Issuance and Sale of Placement Shares.
The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through the Agent, acting as agent and/or principal, up to an aggregate value of
$125,000,000 (the “Maximum Amount”), of shares of (a) the Company’s common
stock, $0.01 par value per share (the “Common Stock”), and/or (b) the Company's
6.45% Series D Preferred Stock, par value $0.01 per share (the “Series D
Preferred Stock” and, together with the Common Stock, the “Placement Shares”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitation set forth in this Section 1 relating
to the issuance and sale of Placement Shares not in excess of the Maximum Amount
pursuant to this Agreement shall be the sole responsibility of the Company, and
the Agent shall have no obligation in connection with such compliance, provided
that the Agent strictly follows the trading instructions provided by the Company
pursuant to any Placement Notice. The issuance and sale of Placement Shares
through the Agent shall be effected pursuant to the Registration Statement,
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement (as defined below) to issue and sell Placement
Shares pursuant to this Agreement.
The Company and the Operating Partnership are entering into a sales agreement,
dated August 2, 2016, with each of Robert W. Baird & Co. Incorporated, Canaccord
Genuity Inc., Deutsche Bank Securities Inc., Jefferies LLC, KeyBanc Capital
Markets Inc., Raymond James &


1



--------------------------------------------------------------------------------





Associates Inc. and RBC Capital Markets, LLC (collectively, the “Other Sales
Agreements”) with additional sales agents (collectively, the “Alternative
Agents”) for the issuance and sale from time to time to or through the
Alternative Agents of the Placement Shares on the terms to be set forth in the
Other Sales Agreements. The Agent and the Alternative Agents are collectively
referred to herein as the “Agents.” This Agreement and the Other Sales
Agreements are collectively referred to herein as the “Sales Agreements.” The
aggregate offering price of Placement Shares that may be sold pursuant to the
Sales Agreements shall not exceed the Maximum Amount.
The Company agrees that whenever it determines to sell Placement Shares directly
to an Agent as principal it will enter into a separate written Terms Agreement
(each, a “Terms Agreement”), in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 6(f) hereof. References herein
to “this Agreement” or to matters contained “herein” or “hereunder,” or words of
similar import, mean this Agreement and any applicable Terms Agreement.
The Company has filed with the Securities and Exchange Commission (the
“Commission”), in accordance with the provisions of the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (collectively,
the “Securities Act”), a Registration Statement on Form S-3 (No. 333-212118),
including a base prospectus, relating to certain securities, including the
Common Stock and preferred stock of the Company, $0.01 par value per share (the
“Preferred Stock”), to be offered from time to time by the Company, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”). The Company has prepared a prospectus supplement to the base
prospectus included as part of such registration statement specifically relating
to the Placement Shares. The Company will furnish to the Agent, for use by the
Agent, copies (which may be in electronic form) of the base prospectus included
as part of such registration statement, as supplemented by the prospectus
supplement specifically relating to the Placement Shares. Except where the
context otherwise requires, such registration statement, as amended by any
post-effective amendments thereto, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as defined below) subsequently filed with the Commission pursuant
to Rule 424(b) under the Securities Act or deemed to be a part of such
registration statement pursuant to Rule 430B under the Securities Act (the “Rule
430B Information”), as well as any comparable successor registration statement
filed by the Company for the sale of shares of its Common Stock or Preferred
Stock, including the Placement Shares, collectively are herein called the
“Registration Statement.” The base prospectus included in the Registration
Statement, as supplemented by the prospectus supplement specifically relating to
the Placement Shares, including the documents incorporated by reference therein,
in the form in which such base prospectus and such prospectus supplement have
most recently been filed by the Company with the Commission pursuant to Rule
424(b) under the Securities Act, together with the then issued Issuer Free
Writing Prospectus(es) (as defined herein), is herein called the “Prospectus.”




--------------------------------------------------------------------------------





Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein (the “Incorporated Documents”). For purposes
of this Agreement, all references to the Registration Statement, the Prospectus
or to any amendment or supplement thereto shall be deemed to include any copy
filed with the Commission pursuant to its Electronic Data Gathering Analysis and
Retrieval System or, if applicable, the Interactive Data Electronic Applications
(collectively, “EDGAR”).
2.    Placements.
Each time that the Company wishes to issue and sell the Placement Shares
hereunder (each, a “Placement”), it will notify the Agent by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Placement Shares to be sold, which shall at a minimum include the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one Trading Day (as defined in Section 3), any minimum price below which
sales shall not be made and any maximum price above which sales shall not be
made. A form of Placement Notice, which contains such minimum required sales
parameters, is attached hereto as Exhibit A. A Placement Notice shall originate
from any of the individuals from the Company set forth on Schedule 2 (with a
copy to each of the other individuals from the Company listed on such schedule),
and shall be addressed to each of the individuals from the Agent set forth on
Schedule 2, as amended from time to time. Each Placement Notice shall be
effective upon receipt by the Agent unless and until (i) in accordance with the
notice requirements set forth in Section 4, the Agent declines to accept the
terms contained therein for any reason, in its sole discretion, (ii) the entire
amount of the Placement Shares to be sold pursuant to such Placement Notice have
been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company or the Agent suspends or terminates such Placement
Notice, (iv) the Company issues a subsequent Placement Notice with parameters
superseding those set forth in such Placement Notice, or (v) this Agreement has
been terminated under the provisions of Section 11. The amount of any discount,
commission or other compensation to be paid by the Company to the Agent in
connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 1 and shall not exceed 2.0% of
the gross sales price for such Placement Shares. It is expressly acknowledged
and agreed that neither the Company nor the Agent will have any obligation
whatsoever with respect to a Placement Notice or any Placement Shares unless and
until the Company delivers a Placement Notice to the Agent and the Agent does
not decline such Placement Notice pursuant to the terms set forth above, and
then only upon the terms specified therein and herein. Notwithstanding anything
to the contrary contained herein, no Placement Notice shall be delivered by the
Company at any such time as the Company’s directors and officers would not be
permitted to buy or sell securities of the Company in the open market because of
the existence of material nonpublic information or applicable blackout periods
(such as under the Company’s insider trading policy). In the event of a conflict
between the terms of




--------------------------------------------------------------------------------





this Agreement and the terms of any Placement Notice, the terms of such
Placement Notice will control.
3.    Sale of Placement Shares by the Agent.
Subject to the terms and conditions herein set forth, upon the Company’s
issuance of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, the Agent, for the period specified
in the Placement Notice, will use its commercially reasonable efforts consistent
with its customary trading and sales practices to sell such Placement Shares up
to the amount specified, and otherwise in accordance with the terms of such
Placement Notice. The Agent acting under a Placement Notice will provide written
confirmation to the Company (including by email correspondence), no later than
the opening of the Trading Day (as defined below) immediately following the
Trading Day on which sales of Placement Shares have been made hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to the Agent pursuant to Section 2 with respect to such sales,
and the Net Proceeds (as defined below) payable to the Company. The Agent may
sell Placement Shares by any method permitted by law deemed to be an
“at-the-market” offering as defined in Rule 415 of the Securities Act, including
without limitation sales made directly on the New York Stock Exchange (the
“NYSE”), on any other existing trading market for the Common Stock and/or the
Series D Preferred Stock or to or through a market maker. With the prior consent
of the Company, the Agent may also sell Placement Shares in privately negotiated
transactions. During the term of this Agreement and notwithstanding anything to
the contrary herein, the Agent agrees that in no event will it or any Agent
Affiliate (as defined in Section 9(a) below) engage in any market making,
bidding, stabilization or other trading activity with regard to the Common Stock
or the Series D Preferred Stock if such activity would be prohibited under
Regulation M or other anti-manipulation rules under the Securities Act.
Notwithstanding anything to the contrary herein, the Agent shall not sell shares
of the Series D Preferred Stock at a price per share higher than the Maximum
Price. For purposes hereof, “Maximum Price” means: (a) from August 2, 2016 and
through December 27, 2016, $27.50; (b) subsequent to December 27, 2016 and
through June 28, 2020, the product of (i) $25.00 plus any accrued and unpaid
dividends per share to, but excluding, the date of sale and (ii) the sum of (A)
1.0 and (B) (x) the number of complete years until the optional redemption date
(June 28, 2021) remaining at the date of sale multiplied by (y) 0.0050; and (c)
on June 29, 2020 and thereafter, $25.00 plus any accrued and unpaid dividends
per share to, but excluding, the date of sale. For the purposes of this
Agreement, “Trading Day” means any day on which shares of the Common Stock
and/or the Series D Preferred Stock may be purchased and sold on the NYSE.
4.    Suspension or Termination of Sales.
The Company or the Agent may, upon two business days’ prior notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the




--------------------------------------------------------------------------------





individuals of the other party set forth on Schedule 2), suspend or terminate
any sale of Placement Shares; provided, however, that such suspension or
termination shall not affect or impair the other party’s obligations with
respect to any Placement Shares sold hereunder prior to the receipt of such
notice. Each of the parties agrees that no such notice under this Section 4
shall be effective against the other unless it is made to one of the individuals
named on Schedule 2 hereto, as such schedule may be amended from time to time.
5.    Representations and Warranties of the Company and the Operating
Partnership.
The Company and the Operating Partnership, jointly and severally, represent and
warrant to the Agent that as of the date hereof, as of each Representation Date
(as defined below) on which a certificate is required to be delivered pursuant
to Section 7(q), and as of the time of each sale of any Placement Shares
pursuant to this Agreement:
(a)    No order preventing or suspending the use of the Prospectus has been
issued by the Commission, and the Prospectus, as of its date and as of the date
of any amendment or supplement and on any Settlement Date, did not, does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
the Company and the Operating Partnership make no representation and warranty
with respect to any Agent Information (as defined in Section 9(a) hereof).
(b)    (A) At the original effectiveness of the Registration Statement, (B) at
the time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus), (C) at the time the Company or
any person acting on its behalf (within the meaning, for this clause only, of
Rule 163(c) under the Securities Act) made any offer relating to the Securities
in reliance on the exemption of Rule 163 under the Securities Act, and (D) as of
the date hereof, the Company was and is a “well-known seasoned issuer” (as
defined in Rule 405 under the Securities Act (“Rule 405”)).
(c)    The Registration Statement is an “automatic shelf registration statement”
(as defined in Rule 405) and the Securities have been and remain eligible for
registration by the Company on such automatic shelf registration statement. The
Registration Statement became effective upon filing with the Commission. No
order suspending the effectiveness of the Registration Statement has been issued
by the Commission, and no proceeding for that purpose or pursuant to Section 8A
of the Securities Act against the Company or related to the offering of the
Placement Shares has been initiated or, to the knowledge of the Company and the
Operating Partnership, threatened by the Commission. The Registration Statement,
as of the date hereof, and any post-effective amendment thereto, as of its
applicable effective date and at each deemed effective date with respect to
Agents pursuant to Rule 430B(f)(2) and at each Settlement Date, complied and
will comply in all material respects with the Securities Act, and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and as of the




--------------------------------------------------------------------------------





date of the Prospectus and any amendment or supplement thereto, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company and the Operating Partnership make no representation and
warranty with respect to any Agent Information. The documents incorporated, or
to be incorporated, by reference in the Registration Statement and the
Prospectus, at the time filed with the Commission, complied or will comply, in
all respects to the requirements of the Exchange Act.
(d)    Other than the Registration Statement and the Prospectus, the Company
(including its agents and representatives, other than the Agents in their
capacity as such) has not prepared, used, authorized, approved or referred to
and will not prepare, use, authorize, approve or refer to any Issuer Free
Writing Prospectus (other than as referred to in clause (i) below) other than
(i) any document not constituting a prospectus pursuant to Section 2(a)(10)(a)
of the Securities Act or Rule 134 under the Securities Act or (ii) each
electronic road show and any other written communications approved in writing in
advance by the Agent. Each such Issuer Free Writing Prospectus complied and will
comply in all material respects with the Securities Act (to the extent required
thereby), and did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any document incorporated by
reference therein that has not been superseded or modified and, when taken
together with the Prospectus accompanying, or delivered prior to delivery of,
such Issuer Free Writing Prospectus, did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company and the
Operating Partnership make no representation and warranty with respect to any
Agent Information.
(e)    The Company was not an “ineligible issuer” (as defined in Rule 405) as of
the eligibility determination date for purposes of Rules 164 and 433 under the
Securities Act with respect to the offering of the Placement Shares contemplated
by the Registration Statement and the Prospectus.
(f)    The Placement Shares have been authorized for listing on the NYSE,
subject to official notice of issuance and the Company is in material compliance
with the rules of the NYSE, including, without limitation, the requirements for
continued listing of the Common Stock, the Company's 9.25% Series A Cumulative
Redeemable Preferred Stock, $0.01 par value per share (the “Series A Preferred
Stock”), the Company's 7.875% Series B Cumulative Redeemable Preferred Stock,
$0.01 par value per share (the “Series B Preferred Stock”), the Company's 7.125%
Series C Cumulative Redeemable Preferred stock, par value $0.01 per share (the
“Series C Preferred Stock”), and the Series D Preferred Stock on the NYSE, and
there are no actions, suits or proceedings pending or, to the knowledge of the
Company and the Operating Partnership, threatened or contemplated, and the
Company has not received any notice from the NYSE regarding the revocation of
such listing or otherwise regarding the delisting of shares of Common Stock,
Series A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock or
Series D Preferred Stock from the NYSE.




--------------------------------------------------------------------------------





(g)    To the knowledge of the Company, there are no contracts or documents of a
character which are required to be filed as exhibits to the Registration
Statement other than those that are so filed.
(h)    To the knowledge of the Company and the Operating Partnership, there are
no affiliations or associations between (i) any member of the Financial Industry
Regulatory Authority, Inc. (“FINRA”), and (ii) the Company or any of the
Company’s officers, directors, or 5% or greater security holders or any
beneficial owner of the Company’s unregistered equity securities that were
acquired at any time on or after the 180th day immediately preceding the date of
the Prospectus, except as has been disclosed to the Representatives in writing.
(i)    The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Maryland, has the
corporate power and authority to own and lease, as the case may be, its property
and to operate its property and conduct its business as described in the
Registration Statement and the Prospectus and is duly qualified to transact
business and is in good standing as a foreign corporation in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not (i) have a material adverse effect on
the assets, business, condition (financial or otherwise), earnings, properties,
management, results of operations or prospects of the Company, the Operating
Partnership and the Subsidiaries (as hereinafter defined), taken as a whole, or
(ii) prevent or materially interfere with consummation of the transactions
contemplated hereby (the occurrence of any such effect, prevention, interference
or result described in the foregoing clauses (i) or (ii) being herein referred
to as a “Material Adverse Effect”).
(j)    The Operating Partnership has been duly organized, is validly existing as
a limited partnership in good standing under the laws of the State of Delaware
has the full power and authority to own or lease, as the case may be, its
property and to operate its property and conduct its business as described in
the Registration Statement and the Prospectus and is duly qualified to transact
business and is in good standing as a foreign limited partnership in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not, individually or in the
aggregate, have a Material Adverse Effect.
(k)    Each “significant subsidiary” (as defined in Rule 1-02(w) of Regulation
S-X) of the Company other than the Operating Partnership (each a “Subsidiary”
and collectively the “Subsidiaries”) has been duly organized, is validly
existing as a corporation, limited partnership or limited liability company in
good standing under the laws of the jurisdiction of its organization, has the
full power and authority to own or lease, as the case may be, its property and
to operate its property and conduct its business as described in the
Registration Statement and the Prospectus and is duly qualified to transact
business and is in good standing as a foreign corporation, limited partnership
or limited liability company, as the case may be, in each jurisdiction in which
the conduct of its business or its ownership or leasing of property requires
such qualification, except to the extent that the failure to be so qualified or
be in good standing would not have a Material Adverse Effect. All of the issued
shares of capital stock, units of




--------------------------------------------------------------------------------





limited partnership interest and units of membership interest of each Subsidiary
of the Company or the Operating Partnership have been duly authorized, are
validly issued, fully paid and non-assessable, have been issued in compliance
with applicable securities laws and were not issued in violation of any
preemptive or similar rights. Except as disclosed in the Registration Statement
and the Prospectus, the Company or the Operating Partnership, as the case may
be, owns, directly or indirectly, all of the issued and outstanding shares of
capital stock, units of limited partnership interest and units of membership
interest of each Subsidiary are owned by the Company or the Operating
Partnership directly or indirectly, free and clear of all security interests,
liens, mortgages, encumbrances, pledges, claims or other defects of any kind
(collectively, “Liens”). Schedule 3 hereto specifically identifies all
subsidiaries of the Company that are “significant subsidiaries” of the Company
within the meaning of Rule 1-02(w) of Regulation S-X.
(l)    The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and all corporate action
required to be taken for the due and proper authorization, execution and
delivery by it of this Agreement and consummation by it of the transactions
contemplated hereby have been duly and validly taken.
(m)    The Operating Partnership has the partnership power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
all limited partnership action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly taken.
(n)    The Articles Supplementary to the Company’s Amended and Restated Articles
of Incorporation setting forth the terms of the Series D Preferred Stock (the
“Articles Supplementary”) have been duly authorized and duly executed by the
Company and accepted for record with the Maryland State Department of
Assessments and Taxation (the “SDAT”).
(o)    The statements in the Registration Statement and the Prospectus under the
captions “Description of Common and Preferred Stock,” “Certain Provisions of
Maryland Law and Our Charter and Bylaws,” “Material Federal Income Tax
Considerations,” and “Plan of Distribution” insofar as such statements summarize
agreements, documents or governmental proceedings discussed therein, are
accurate, complete and fair summaries of such agreements, documents or
governmental proceedings in all material respects.
(p)    The authorized and outstanding capitalization of the Company is as set
forth in the Registration Statement and the Prospectus (except for subsequent
issuances, if any, pursuant to (i) this Agreement, (ii) pursuant to
reservations, agreements, employee benefit plans or dividend reinvestment or
stock purchase plans referred to in the Registration Statement and the
Prospectus, (iii) pursuant to the exercise, redemption, or exchange of
convertible or exchangeable securities, options or warrants referred to in the
Registration Statement and the Prospectus, including OP Units or (iv)
unregistered issuances not required to be disclosed pursuant to the Exchange
Act, the Securities Act or any rule or regulation promulgated thereunder). The
authorized capital stock of the Company conforms and will conform in all




--------------------------------------------------------------------------------





material respects to the description thereof contained in the Registration
Statement and the Prospectus under the caption “Description of Common and
Preferred Stock.”
(q)    The Common Stock and the Series D Preferred Stock conform and will
conform as to legal matters to the descriptions thereof contained in the
Registration Statement and the Prospectus under the caption “Description of
Common and Preferred Stock.”
(r)    Except as described in the Registration Statement and the Prospectus, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, units of partnership interest in the Operating Partnership (“OP Units”) or
other ownership interests in the Operating Partnership are outstanding.
(s)    Except as described in the Registration Statement and the Prospectus, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of capital stock of or ownership interests in the Company are
outstanding.
(t)    The Placement Shares to be sold by the Company have been duly authorized
and, when issued and delivered against payment therefore in accordance with the
terms of this Agreement, will be validly issued, fully paid and non-assessable,
and the issuance of such Placement Shares will not be subject to or in violation
of any preemptive or similar rights. Upon payment of the purchase price and
issuance and delivery of the Placement Shares to be issued and sold by the
Company in accordance herewith, the purchasers thereof will receive good, valid
and marketable title to such Placement Shares, free and clear of all Liens. The
certificates, if any, to be used to evidence the Placement Shares will be in
substantially the form filed as an exhibit to, or incorporated by reference in,
the Registration Statement and will be in proper form and will comply in all
material respects with all applicable legal requirements, the requirements of
the Articles of Amendment and Restatement, as amended or supplemented through
the date hereof (the “Charter”), and Bylaws, as amended, of the Company and the
requirements of the NYSE.
(u)    The shares of Common Stock initially issuable upon conversion of the
Series D Preferred Stock have been duly authorized and, when issued upon
conversion of the Series D Preferred Stock in accordance with the terms of the
Articles Supplementary, will be validly issued, fully paid and nonassessable,
and the issuance of such shares of Common Stock will not be subject to or in
violation of any preemptive or similar rights.  The Board of Directors of the
Company has duly and validly reserved such shares of Common Stock for issuance
upon conversion of the Series D Preferred Stock.  The certificates, if any, to
be used to evidence such shares of Common Stock will be in substantially the
form filed as an exhibit to, or incorporated by reference in, the Registration
Statement and will, as of the time of each sale of any Series D Preferred Stock
pursuant to this Agreement, be in proper form and will comply in all material
respects with all applicable legal requirements, the requirements of the Charter
and Bylaws, as amended, of the Company and the requirements of the NYSE.




--------------------------------------------------------------------------------





(v)    The Company is the holder, directly or indirectly, of the OP Units of
each class and series and in the respective percentages described in the
Registration Statement and the Prospectus. Summit Hotel GP, LLC, a wholly owned
subsidiary of the Company, is the sole general partner of the Operating
Partnership. The OP Units to be issued by the Operating Partnership to the
Company upon contribution of the net proceeds from the sale of the Placement
Shares have been duly authorized and, when issued and delivered against payment
therefor, will be validly issued, fully paid and nonassessable, and the issuance
of such OP Units will not be subject to or in violation of any preemptive or
similar rights.
(w)    Neither of the Company’s nor the Operating Partnership’s securities are
rated by any “nationally recognized statistical rating organization,” as such
term is defined in Section 3(a)(62) of the Exchange Act.
(x)    Neither the execution and delivery by each of the Company and the
Operating Partnership of, nor the performance by each of the Company and the
Operating Partnership of its respective obligations under, this Agreement will
conflict with, contravene, result in a breach or violation of, or imposition of,
any Lien upon any property or other assets of the Company, the Operating
Partnership or any Subsidiary pursuant to, or constitute a default (or give rise
to any right of termination, acceleration, cancellation, repurchase or
redemption) or Repayment Event (as hereinafter defined) under: (i) any statute,
law, rule, regulation, judgment, order or decree of any governmental body,
regulatory or administrative agency or court having jurisdiction over any of the
Company, the Operating Partnership or the Subsidiaries or any of their
respective properties or other assets; (ii) the Charter or Bylaws, as amended,
of the Company, the Certificate of Limited Partnership and the First Amended and
Restated Agreement of Limited Partnership of the Operating Partnership, as
amended (the “Partnership Agreement”), or similar organizational documents of
any Subsidiary; or (iii) any contract, agreement, obligation, covenant or
instrument or any term condition or provision thereof to which the Company, the
Operating Partnership or any Subsidiary or any of their respective properties or
other assets is subject or bound, except, in the case of (i) and (iii) above,
for such conflicts, breaches, violations, lien impositions or defaults that
would not, individually or in the aggregate, have a material adverse effect. As
used herein, “Repayment Event” means any event or condition which, without
regard to compliance with any notice or other procedural requirements, gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by any of the Company, the
Operating Partnership or the Subsidiaries.
(y)    No approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or of or with any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
NYSE), or approval of the Company's stockholders, is required to be made or
obtained by any of the Company, the Operating Partnership or the Subsidiaries in
connection with the issuance and sale of the Placement Shares or the
consummation of the transactions contemplated hereby, other than (i) such as
have been obtained or made by the Company or the Operating Partnership are in
full force and effect, (ii) the filing and acceptance of record of the Articles
Supplementary with the SDAT as may be required under




--------------------------------------------------------------------------------





the Securities Act, (iii) any necessary qualification under the securities or
blue sky laws of the various jurisdictions in which the Placement Shares are
being offered by the Agent and (iv) such approvals as have been obtained in
connection with the approval of the Placement Shares for listing on the NYSE,
and (v) such approvals (if any) as have been obtained under the rules and
regulations of FINRA.
(z)    There are no actions, suits, claims, investigations or proceedings
pending or, to the knowledge of the Company and the Operating Partnership,
threatened or contemplated to which any of the Company, the Operating
Partnership or the Subsidiaries or any of their respective directors, managers,
partners, officers or members is or would be a party or of which any of their
respective properties or other assets is or would be subject at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, (i) other than any such
action, suit, claim, investigation or proceeding described in the Prospectus
which, if resolved adversely to any of the Company, the Operating Partnership or
the Subsidiaries, would not, individually or in the aggregate, have a Material
Adverse Effect, or (ii) that are required to be described in the Prospectus and
are not so described. There are no statutes, regulations, contracts or other
documents that are required to be described in the Registration Statement and
the Prospectus or to be filed as exhibits to the Registration Statement that are
not described or filed as required.
(aa)    None of the Company, the Operating Partnership or any of the
Subsidiaries is, and after giving effect to the offering and sale of the
Placement Shares and the application of the proceeds thereof as described in the
Registration Statement and the Prospectus will be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.
(bb)    (i) Ernst & Young LLP, which has certified certain financial statements
(including the related notes thereto) and supporting schedules incorporated by
reference in the Registration Statement and the Prospectus, is an independent
registered public accounting firm as required by the Securities Act and by the
rules and regulations of the Public Company Accounting Oversight Board (the
“PCAOB”); and (ii) PricewaterhouseCoopers LLP, which has certified certain
financial statements (including the related notes thereto) and supporting
schedules incorporated by reference in the Registration Statement and the
Prospectus is an independent registered public accounting firm as required by
the Securities Act and by the rules and regulations of the PCAOB.
(cc)    The financial statements incorporated by reference in the Registration
Statement and the Prospectus, together with the related notes and schedules,
present fairly the consolidated financial position of the Company, as of the
dates indicated, and the Company’s consolidated results of operations, cash
flows and changes in equity for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and the Exchange Act and
in conformity with U.S. generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved. The financial
statements of the certain hotels acquired or proposed to be acquired, if any,
included or incorporated by reference into the Registration Statement and the
Prospectus present fairly in all material respects the information set forth
therein, have been prepared in conformity with GAAP applied on a consistent
basis and




--------------------------------------------------------------------------------





otherwise have been prepared in accordance with the financial statement
requirements of Regulation S-X applicable thereto. All pro forma financial
statements or data incorporated by reference in the Registration Statement and
the Prospectus, if any, comply with the requirements of the Securities Act and
the Exchange Act, and the assumptions used in the preparation of any such pro
forma financial statements and data are reasonable, the pro forma adjustments
used therein are appropriate to give effect to the transactions or circumstances
described therein and the pro forma adjustments have been properly applied to
the historical amounts in the compilation of those statements and data. The
other financial and statistical data contained in the Registration Statement and
the Prospectus are accurately and fairly presented and prepared on a basis
consistent with the consolidated financial statements of the Company
incorporated by reference in the Registration Statement and the Prospectus and
the books and records of the Company, the Operating Partnership and the
Subsidiaries. There are no financial statements (historical or pro forma) that
are required to be included in the Registration Statement or the Prospectus that
are not included or incorporated by reference therein as required. None of the
Company, the Operating Partnership or the Subsidiaries have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), that are not described in the Registration Statement and the
Prospectus. All disclosures contained or incorporated by reference in the
Registration Statement and the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G under the Exchange Act and Item 10 of
Regulation S-K under the Securities Act and the Exchange Act, to the extent
applicable. The Company's ratios of earnings to combined fixed charges and
preferred stock dividends included in the Registration Statement and the
Prospectus have been calculated in compliance with Item 503(d) of Regulation S-K
under the Securities Act.
(dd)    All statistical or market-related data included or incorporated by
reference in the Registration Statement and the Prospectus are based upon or
derived from sources that the Company reasonably believes to be reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources to the extent required. Each “forward-looking statement”
(within the meaning of Section 27A of the Securities Act or Section 21E of the
Exchange Act) contained or incorporated by reference in the Registration
Statement and the Prospectus has been made with a reasonable basis and in good
faith.
(ee)    Each of the Company, the Operating Partnership and the Subsidiaries
possesses such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct their business as described in the Registration
Statement and the Prospectus (collectively, “Governmental Licenses”), except
where the failure so to possess would not, individually or in the aggregate,
result in a Material Adverse Effect. Each of the Company, the Operating
Partnership and the Subsidiaries is in compliance with the terms and conditions
of all such Governmental Licenses, except where the failure so to comply would
not, individually or in the aggregate, result in a Material Adverse Effect. All
of the Governmental Licenses are valid and in full force and effect, except
where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, individually or
in the aggregate, result in a Material Adverse Effect. Neither the Company nor
the Operating Partnership has received any




--------------------------------------------------------------------------------





notice and each is otherwise unaware of any proceedings relating to the
revocation or modification of any such Governmental Licenses which, individually
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Effect.
(ff)    Except as would not have a Material Adverse Effect: (i) each of the
Company, the Operating Partnership and the Subsidiaries and their respective
properties or other assets have been and are in compliance with, and none of the
Company, the Operating Partnership or the Subsidiaries has any liability under,
applicable Environmental Laws (as hereinafter defined); (ii) none of the
Company, the Operating Partnership or the Subsidiaries has at any time released
(as such term is defined in Section 101(22) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. §§
9601-9675 (“CERCLA”)) or otherwise disposed of or dealt with Hazardous Materials
(as hereinafter defined) on, to or from the properties or other assets owned by
the Company, the Operating Partnership or the Subsidiaries, except such as would
not cause the Company, the Operating Partnership, the LLC or the Subsidiaries to
incur liability and that would not require disclosure pursuant to Environmental
Laws, or that have been remediated in accordance with Environmental Laws; (iii)
the Company, the Operating Partnership and the Subsidiaries do not intend to use
the properties or other assets owned by any of the Company, the Operating
Partnership or the Subsidiaries or any subsequently acquired properties and
other assets, other than in compliance with applicable Environmental Laws; (iv)
none of the Company, the Operating Partnership or the Subsidiaries has received
any notice and each is otherwise unaware of any seepage, leak, discharge,
release, emission, spill, or dumping of Hazardous Materials into waters
(including, but not limited to, groundwater and surface water) on, beneath or
adjacent to the properties, or onto lands or other assets owned by any of the
Company, the Operating Partnership or the Subsidiaries from which Hazardous
Materials might seep, flow or drain into such waters; (v) none of the Company,
the Operating Partnership or the Subsidiaries has received any notice of, or has
any knowledge of any occurrence or circumstance which, with notice or passage of
time or both, would give rise to a claim under or pursuant to any applicable
Environmental Law or common law by any governmental or quasi-governmental body
or any third party with respect to the properties or other assets described in
the Registration Statement and Prospectus, or arising out of the conduct of the
Company, the Operating Partnership or the Subsidiaries, except for such claims
that would not cause the Company, the Operating Partnership or any Subsidiary to
incur liability and that would not require disclosure pursuant to Environmental
Laws; and (vi) neither the properties nor any other assets currently owned by
any of the Company, the Operating Partnership or the Subsidiaries is included
or, to the knowledge of the Company and the Operating Partnership, proposed for
inclusion on the National Priorities List issued pursuant to CERCLA by the
United States Environmental Protection Agency (the “EPA”) or, to the knowledge
of the Company and the Operating Partnership, proposed for inclusion on any
similar list or inventory issued pursuant to any other applicable Environmental
Law or issued by any other federal, state, local, municipal or other
administrative, regulatory, governmental or quasi-governmental authority (a
“Governmental Authority”). To the knowledge of the Company and the Operating
Partnership, there have been, and are, no (i) aboveground or underground storage
tanks, (ii) polychlorinated biphenyls (“PCBs”) or PCB-containing equipment,
(iii) asbestos or asbestos containing materials, (iv) lead-based paints, (v)
dry-cleaning facilities, or (vi) wet lands, in each case in, on, under or
adjacent to any Property or other assets owned by any of the Company, the
Operating




--------------------------------------------------------------------------------





Partnership or the Subsidiaries the existence of which has had a Material
Adverse Effect. As used herein, “Hazardous Material” shall include any flammable
explosives, radioactive materials, hazardous materials, hazardous wastes, toxic
substances or related materials, asbestos or any hazardous material as defined
or regulated by any applicable federal, state or local environmental law,
ordinance, statute, rule or regulation including, without limitation, CERCLA,
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§ 5101-5128,
the Solid Waste Disposal Act, as amended, 42 U.S.C. §§ 6901-6992k, the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the
Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42
U.S.C. §§ 7401-7671q, the Clean Water Act (Federal Water Pollution Control Act),
33 U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26,
and the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, as any of the
above statutes may be amended from time to time, and in the regulations
promulgated pursuant to any of the foregoing (including environmental statutes
not specifically defined herein) (individually, an “Environmental Law” and
collectively, “Environmental Laws”) having or claiming jurisdiction over the
properties and other assets described in the Registration Statement and the
Prospectus.
(gg)    Except as disclosed in the Registration Statement and the Prospectus,
there are no contracts, agreements or understandings granting any person the
right to require the Company or the Operating Partnership, as the case may be,
to file a registration statement under the Securities Act with respect to any
securities of the Company or the Operating Partnership, as the case may be, or
to require the Company to include such securities with the Placement Shares
registered pursuant to the Registration Statement.
(hh)    Subsequent to the respective dates as of which information is given in
each of the Registration Statement and the Prospectus, (i) there has not
occurred any material adverse change, any development involving a prospective
material adverse change or any development that would reasonably be expected to
result in a material adverse change, in the assets, business, condition
(financial or otherwise), earnings, properties, management, results of
operations or prospects of the Company, the Operating Partnership or the
Subsidiaries, taken as a whole; (ii) none of the Company, the Operating
Partnership or the Subsidiaries has incurred any material liability or
obligation, direct or contingent, or entered into any material transaction;
(iii) the Company has not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iv) there has
not been any material change in the capital stock, short-term debt or long-term
debt of any of the Company, the Operating Partnership or the Subsidiaries,
except in each case as described in the Registration Statement and the
Prospectus.
(ii)    (i) Each of the Company, the Operating Partnership and the Subsidiaries
has fee simple title or a valid leasehold interest to all of the properties and
other assets described in the Registration Statement and Prospectus as owned or
leased by the Company, the Operating Partnership or the Subsidiaries (the
“Properties”), in each case, free and clear of all Liens, except as such as
would not have a Material Adverse Effect; (ii) all Liens on or affecting the
Properties that are required to be disclosed in the Registration Statement and
the Prospectus are




--------------------------------------------------------------------------------





disclosed therein and none of the Company, the Operating Partnership or the
Subsidiaries is in default under any such Lien except for such defaults that
would not have a Material Adverse Effect; (iii) all of the leases and subleases
material to the business of the Company, the Operating Partnership and the
Subsidiaries, taken as a whole, and under which the Company, the Operating
Partnership or any of the Subsidiaries holds Properties described in the
Registration Statement and the Prospectus, are in full force and effect, and
neither the Company nor the Operating Partnership has received any notice and
each is otherwise unaware of any material claim of any sort that has been
asserted by anyone adverse to the rights of any of the Company, the Operating
Partnership or any Subsidiary under any of such leases or subleases, or
affecting or questioning the rights of any of the Company, the Operating
Partnership or such Subsidiary to the continued possession of the leases or
subleased premises under any such lease or sublease; (iv) none of the Company,
the Operating Partnership or the Subsidiaries is in violation of any municipal,
state or federal law, rule or regulation concerning the Properties or any part
thereof which violation would have a Material Adverse Effect; (v) each of the
Properties complies with all applicable zoning laws, laws, ordinances,
regulations, development agreements, reciprocal easement agreements, ground or
airspace leases and deed restrictions or other covenants, except where the
failure to comply would not have a Material Adverse Effect; (vi) neither the
Company nor the Operating Partnership has received from any Governmental
Authority any notice of any condemnation of or zoning change materially
affecting the Properties or any part thereof, and neither the Company nor the
Operating Partnership knows and each is otherwise unaware of any such
condemnation or zoning change which is threatened and which if consummated would
have a Material Adverse Effect; and (vii) except as otherwise described in the
Registration Statement and the Prospectus, no tenant under any of the leases at
the Properties has a right of first refusal to purchase the premises demised
under such lease.
(jj)    (i) The mortgages and deeds of trust encumbering the Properties owned or
leased by the Company, the Operating Partnership or any Subsidiary are not
convertible into equity interests in the respective Property nor will the
Company, the Operating Partnership, the Subsidiaries, or any person affiliated
therewith, hold a participating interest therein, and (ii) such mortgages and
deeds of trust are not cross-defaulted or cross-collateralized to any Property
not owned, directly or indirectly, by the Company, the Operating Partnership or
any Subsidiary.
(kk)    There are no material business relationships or related party
transactions involving any of the Company, the Operating Partnership, the
Subsidiaries or any other person required to be described in the Registration
Statement and the Prospectus which have not been described therein.
(ll)    Each of the Company, the Operating Partnership and the Subsidiaries own
or possess all inventions, patent applications, patents, patent rights,
licenses, trademarks (both registered and unregistered), trade names, service
names, copyrights, trade secrets, know-how and other proprietary information
described in the Registration Statement and the Prospectus as being owned or
licensed by it or which is necessary for the conduct of, or material to, its
businesses (collectively, the “Intellectual Property”), and neither the Company
nor the Operating Partnership has received any notice and each is otherwise
unaware of any claim to the contrary or any challenge by any other person to the
rights of the Company, the Operating




--------------------------------------------------------------------------------





Partnership and the Subsidiaries with respect to the Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interests of the Company, the Operating Partnership
and the Subsidiaries therein. None of the Company, the Operating Partnership or
the Subsidiaries has infringed or is infringing upon the intellectual property
of a third party, and neither the Company nor the Operating Partnership has
received any notice and each is otherwise unaware of a claim by a third party to
the contrary.
(mm)    No material labor dispute with the employees of the Company, the
Operating Partnership or any of the Subsidiaries exists, or, to the knowledge of
the Company or the Operating Partnership, is imminent. Neither the Company nor
the Operating Partnership has received any notice and each is otherwise unaware
of any existing, threatened or imminent labor disturbance by the employees of
any of its principal suppliers, manufacturers or contractors that would
reasonably be expected to have a Material Adverse Effect on the Company, the
Operating Partnership or the Subsidiaries, taken as a whole.
(nn)    Each of the Company, the Operating Partnership and the Subsidiaries is
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are adequate in respect of the businesses in
which it is or will be engaged as described in the Registration Statement and
the Prospectus. Each such policy and instrument is, to the knowledge of the
Company and the Operating Partnership, in full force and effect and each of the
Company, the Operating Partnership and the Subsidiaries is in compliance with
the terms of such policies and instruments in all material respects. None of the
Company, the Operating Partnership or the Subsidiaries has been refused any
insurance coverage sought or applied for. None of the Company, the Operating
Partnership or the Subsidiaries has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business as currently conducted or as proposed to be conducted as
described in the Registration Statement and the Prospectus at a cost that would
not have a Material Adverse Effect.
(oo)    The Operating Partnership or a Subsidiary has title insurance on the fee
interests and/or leasehold interests in each of the Properties covering such
risks and in such amounts as are commercially reasonable for the assets to be
owned or leased by them, and such title insurance is in full force and effect.
(pp)    Except as would not have a Material Adverse Effect, neither the
Operating Partnership nor the Subsidiaries will be prohibited, directly or
indirectly, under any agreement or other instrument to which they are a party or
are subject, from paying any distributions to the Company, from making any other
distribution on the OP Units, from repaying to the Company any loans or advances
made to the Operating Partnership or any Subsidiary by the Company or from
transferring any of the properties or other assets of the Operating Partnership
or the Subsidiaries to the Company, the Operating Partnership or any other
Subsidiary of the Company.
(qq)    There are no transfer taxes or other similar fees or charges under
federal law or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance or sale by the Company of the Placement Shares.




--------------------------------------------------------------------------------





(rr)    Each of the Company, the Operating Partnership and the Subsidiaries has
filed all federal, state and local tax returns that are required to be filed or
has requested extensions thereof (“Returns”) (except in any case in which the
failure to so file would not have a Material Adverse Effect), whether or not
arising from transactions in the ordinary course of business, and has paid all
taxes required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a Material Adverse Effect whether or not arising
from transactions in the ordinary course of business. No audits or other
administrative proceedings or court proceedings are presently pending against
any of the Company, the Operating Partnership or the Subsidiaries with regard to
any Returns, and no taxing authority has notified any of the Company, the
Operating Partnership or the Subsidiaries that it intends to investigate its tax
affairs, except where any such audit or investigation would not have a Material
Adverse Effect.
(ss)    Each of the Company, the Operating Partnership and the Subsidiaries has
complied in all respects with the provisions of the Internal Revenue Code of
1986, as amended (the “Code”), relating to the payment and withholding of taxes,
including, without limitation, the withholding and reporting requirements under
Sections 1441 through 1446, Sections 1471 through 1474, 3401 through 3406, and
6041 and 6049 of the Code, as well as similar provisions under any other laws,
and has, within the time and in the manner prescribed by law, withheld and paid
over to the proper governmental authorities all amounts required in connection
with amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party, except in any case in which the failure so to
comply would not have a Material Adverse Effect.
(tt)    Commencing with the Company’s short taxable year ended December 31,
2011, the Company has been organized and has operated in a manner so as to
qualify as a real estate investment trust (a “REIT”) under Sections 856 through
860 of the Code and the Company elected to be taxed as a REIT under the Code
effective for its short taxable year ended December 31, 2011. The organization
and current and proposed method of operation of the Company as described in the
Registration Statement and the Prospectus will enable the Company to continue to
meet the requirements for qualification and taxation as a REIT under the Code
for its taxable years ending December 31, 2016 and thereafter.
(uu)    Each of the Company, the Operating Partnership and the Subsidiaries is
in compliance, in all material respects, with all presently applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”); no
“reportable event” (as defined in ERISA) has occurred with respect to any
“pension plan” (as defined in ERISA) for which the Company or the Operating
Partnership would have any liability. None of the Company, the Operating
Partnership or the Subsidiaries has incurred or expects to incur liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“pension plan” or (ii) Sections 412 or 4971 of the Code, including the
regulations and published interpretations thereunder. Each “pension plan” for
which any of the Company, the Operating Partnership or the Subsidiaries would
have any liability and that is intended to be qualified under Section 401(a) of
the Code is so qualified




--------------------------------------------------------------------------------





in all material respects, and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification, except where
the failure to be so qualified would not have a Material Adverse Effect.
(vv)    None of the Company, the Operating Partnership, the Subsidiaries or, to
the knowledge of the Company or the Operating Partnership, any director,
officer, agent, employee, affiliate or other person acting on behalf of the
Company, the Operating Partnership or any of the Subsidiaries, is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, and the Company, the Operating Partnership
and the Subsidiaries and, to the knowledge of the Company, the Operating
Partnership and the Subsidiaries, their affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure and which are reasonably expected to continue
to ensure continued compliance therewith.
(ww)    The operations of the Company, the Operating Partnership and the
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company, the Operating
Partnership or the Subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company and the Operating Partnership,
threatened.
(xx)    None of the Company, the Operating Partnership nor the Subsidiaries or,
to the knowledge of the Company or the Operating Partnership, any director,
officer, agent, employee, affiliate or representative of the Company, the
Operating Partnership or the Subsidiaries is an individual or entity (“Person”)
currently the subject or target of any sanctions administered or enforced by the
United States Government, including, without limitation, the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company, the Operating Partnership nor the Subsidiaries located, organized or
resident in a country or territory that is the subject of Sanctions; and the
Company, the Operating Partnership and the Subsidiaries will not directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to fund any activities of or business with any Person,
or in any country or territory, that, at the time of such funding, is the
subject of Sanctions or in any other manner that will result in a violation by
any




--------------------------------------------------------------------------------





Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.
(yy)    None of the Company, the Operating Partnership or any of their
Subsidiaries is in violation or default of (i) any provision of its charter or
bylaws (or similar organizational documents), (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its Property is subject, or (iii) any statute, law,
rule, regulation applicable to it or its properties or to any judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over it or any of its
properties, except in the case of clauses (ii) and (iii) above, for such
violations or defaults that would not, individually or in the aggregate, have a
Material Adverse Effect.
(zz)    Except for this Agreement, there are no contracts, agreements or
understandings that would give rise to a valid claim against the Company or the
Operating Partnership or the Agent for a brokerage commission, finder’s fee or
other like payment in connection with the offering contemplated by this
Agreement.
(aaa)    There is and has been no failure on the part of the Company or any of
the Company’s officers or directors, in their capacities as such, to comply in
all material respects with the provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated thereunder or implementing the provisions
thereof (the “Sarbanes-Oxley Act”), and the Company has taken all necessary
actions to ensure that, so long as the Company has a class of securities
registered under Section 12 of the Exchange Act, the Company and any officers
and directors of the Company, in their capacities as such, will be in compliance
with the Sarbanes-Oxley Act.
(bbb)    The Company and the Operating Partnership make and keep books and
records that are accurate in all material respects and maintain “internal
control over financial reporting” (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act) in compliance with the requirements of the Exchange Act. The
Company’s and the Operating Partnership’s internal control over financial
reporting has been designed by the Company’s principal executive officer and
principal financial officer, or under their supervision, to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (v) the interactive data in eXtensible Business Reporting
Language included as an exhibit to the Registration Statement is accurate.
Except as otherwise disclosed in the Registration Statement and the Prospectus,
since the Company’s incorporation, there has been (a) no significant deficiency
or material weakness in the design or operation of the Company’s internal
control over financial reporting (whether or not remediated) which is reasonably
likely to adversely affect the Company’s ability to record,




--------------------------------------------------------------------------------





process, summarize and report financial information and (b) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
(ccc)    The interactive data in eXtensbile Business Reporting Language included
as an exhibit to the Registration Statement fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.
(ddd)    The Company and its consolidated subsidiaries maintain “disclosure
controls and procedures” (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Such disclosure controls and procedures are effective
to perform the functions for which they were established and are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, to allow timely decisions regarding disclosure.
(eee)    None of the Company, the Operating Partnership or the Subsidiaries has
sent or received any communication regarding termination of, or intent not to
renew, any of the contracts or agreements referred to, described or incorporated
by reference in, or filed as an exhibit to, the Registration Statement or the
Prospectus, and no such termination or non-renewal has been threatened by any of
the Company, the Operating Partnership or the Subsidiaries or, to the Company’s
and Operating Partnership’s knowledge, any other party to any such contract or
agreement.
(fff)    The Company has not, directly or indirectly, including through the
Operating Partnership, extended credit, arranged to extend credit or renewed any
extension of credit, in the form of a personal loan, to or for any director or
executive officer of the Company or the Operating Partnership, or to or for any
family member or affiliate of any director or executive officer of the Company
or the Operating Partnership.
(ggg)    None of the Company, the Operating Partnership or the Subsidiaries nor
any of their respective directors, officers, affiliates or controlling persons
has taken, directly or indirectly, any action designed, or which has constituted
or might reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.
(hhh)    Throughout the period from its formation through the date hereof, the
Operating Partnership and any Subsidiary that has been formed as a partnership
or a limited liability company for State law purposes has been properly
classified either as a partnership or as an entity disregarded as separate from
its parent for U.S. federal income tax purposes and has not been subject to
taxation as an association or a “publicly traded partnership” (within the
meaning of Section 7704(b) of the Code) taxable as a corporation, for U.S.
federal income tax purposes.




--------------------------------------------------------------------------------





(iii)    The Company and the Operating Partnership intend to apply the net
proceeds from the sale of the Placement Shares substantially in accordance with
the description set forth in the Registration Statement and the Prospectus under
the heading “Use of Proceeds.”
(jjj)    The Company has no present plan or intention to materially alter its
investment policies as described in the Registration Statement and the
Prospectus.
(kkk)    Each of the Company and the Operating Partnership acknowledges that the
Agent and, for purposes of the opinions to be delivered pursuant to this
Agreement, counsel to the Company and counsel to the Agent, will rely upon the
accuracy and truthfulness of the foregoing representations and hereby consents
to such reliance.
(lll)    The Common Stock and the Series D Preferred Stock are each an
“actively-traded security” exempted from the requirements of Rule 101 of
Regulation M under the Exchange Act by subsection (c)(1) of such rule.
6.    Sale and Delivery; Settlement.
(a)    Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Agent’s acceptance of the terms of a Placement Notice, and
unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Agent, for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that the Agent will
be successful in selling Placement Shares, (ii) the Agent will not incur any
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by the Agent to
use its commercially reasonable efforts consistent with its normal trading and
sales practices to sell such Placement Shares as required under this Agreement
and (iii) the Agent shall not be under any obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement.
(b)    Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date “ and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by the Agent at which such Placement
Shares were sold, after deduction for (i) the Agent’s commission, discount or
other compensation for such sales payable by the Company pursuant to Section 2
hereof and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.
(c)    Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by




--------------------------------------------------------------------------------





crediting the Agent’s or its designee’s account at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form. On each Settlement Date, the Agent acting under the applicable
Placement Notice will deliver the related Net Proceeds in same-day funds to an
account designated by the Company on, or prior to, the Settlement Date. The
Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Placement Shares on a Settlement Date, the
Company will, in addition to and in no way limiting the rights and obligations
set forth in Section 9(a) (Indemnification and Contribution), (i) hold the Agent
harmless against any loss, claim, damage, or expense (including reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company and (ii) pay to the Agent any commission, discount, or
other compensation to which it would otherwise have been entitled absent such
default.
(d)    Denominations; Registration. Certificates for the Placement Shares, if
any, shall be in such denominations and registered in such names as the Agent
may request in writing at least one full business day before the Settlement
Date. The certificates for the Placement Shares, if any, will be made available
for examination and packaging by the Agent in The City of New York not later
than noon (New York time) on the business day prior to the Settlement Date.
(e)    Limitations on Offering Size. Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares if, after giving
effect to the sale of such Placement Shares, the number of Placement Shares sold
pursuant to this Agreement or any Terms Agreement would exceed the lesser of (A)
together with all sales of Placement Shares under this Agreement and any Terms
Agreement, the Maximum Amount, (B) the dollar amount of securities available for
offer and sale under the currently effective Registration Statement and (C) the
aggregate dollar amount or number of shares of Common Stock and/or Series D
Preferred Stock authorized from time to time to be issued and sold under this
Agreement, and any Terms Agreement by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares at a price lower than the
minimum price authorized from time to time by the Company’s board of directors,
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing.
(f)    No Obligation to Purchase Placement Shares. The Agent shall not have any
obligation to purchase Placement Shares as principal, whether from the Company
or otherwise, unless the Company and the Agent agree as set forth below.
Placement Shares purchased from the Company by the Agent, individually or in a
syndicate, as principal shall be made in accordance with terms agreed upon
between the Agent and the Company as evidenced by a Terms Agreement. The Agent’s
commitment to purchase Placement Shares from the Company as principal shall be
deemed to have been made on the basis of the accuracy of the representations and
warranties of the Company, and performance by the Company of its covenants and
other obligations, herein contained and shall be subject to the terms and
conditions herein set forth. At the time of each Terms Agreement, the Agent
shall specify the requirements, if any, for the




--------------------------------------------------------------------------------





officers’ certificate, opinions and letters of counsel and accountants’ letter
pursuant to Section 7(q), (r) and (s), respectively, hereof. In the event of a
conflict between the terms of this Agreement and a Terms Agreement, the terms of
such Terms Agreement shall control.
7.    Covenants of the Company.
The Company covenants and agrees with the Agent that:
(a)    Registration Statement Amendments. After the date of this Agreement and
during any period (the "Prospectus Delivery Period") in which a prospectus
relating to any Placement Shares is required to be delivered by the Agent under
the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will notify the Agent promptly
of the time when any subsequent amendment to the Registration Statement has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and any request by the Commission
for any amendment or supplement to the Registration Statement or the Prospectus
or for additional information related to the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus.
(b)    Notice of Commission Stop Orders. The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Placement Shares; and the Company will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop or other order or to obtain its withdrawal if such a stop or other order
should be issued.
(c)    Delivery of Prospectus; Subsequent Changes. During the Prospectus
Delivery Period, the Company will comply with all requirements imposed upon it
by the Securities Act, as from time to time in force, and to file on or before
their respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
the Agent to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.




--------------------------------------------------------------------------------





(d)    Delivery of Registration Statement and Prospectus. The Company will
furnish to the Agent (at the expense of the Company) copies of the Registration
Statement and the Prospectus (including all documents incorporated by reference
therein) and all amendments and supplements to the Registration Statement or
Prospectus that are filed with the Commission during the Prospectus Delivery
Period. The copies of the Registration Statement and the Prospectus and any
supplements or amendments thereto furnished to the Agent will be identical to
the electronically transmitted copies thereof filed with the Commission pursuant
to EDGAR, except to the extent permitted by Regulation S-T. Notwithstanding the
foregoing, the Company will not be required to furnish any document (other than
the Prospectus) to the Agent to the extent such document is available on EDGAR.
(e)    Copies of Amendments. Before amending or supplementing the Registration
Statement, or the Prospectus, or a document incorporated by reference therein,
the Company shall furnish to the Agent a copy of each such proposed amendment or
supplement and not to file any such proposed amendment or supplement to which
the Agent objects, and to file with the Commission within the applicable period
specified in Rule 424(b) under the Securities Act any prospectus required to be
filed pursuant to such Rule 424(b).
(f)    Agent to be Advised. The Company shall advise the Agent promptly, and
confirm such advice in writing, (i) when the Registration Statement has become
effective; (ii) when any amendment to the Registration Statement has been filed
or becomes effective; (iii) when any supplement to the Prospectus or any
amendment to the Prospectus has been filed; (iv) of any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to the Prospectus or the receipt of any comments from the Commission
relating to the Registration Statement or any other request by the Commission
for any additional information; (v) of the issuance by the Commission of any
order suspending the effectiveness of the Registration Statement or the
Prospectus or the initiation or threatening of any proceeding for that purpose
or pursuant to Section 8A of the Securities Act; or (vi) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Placement Shares for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
best efforts to prevent the issuance of any such order suspending the
effectiveness of the Registration Statement or the Prospectus or suspending any
such qualification of the Placement Shares and, if any such order is issued,
will use its best efforts to obtain as soon as possible the withdrawal thereof.
(g)    Post-Effective Amendments. If, at or after the time this Agreement is
executed and delivered, it is necessary or appropriate for a post-effective
amendment to the Registration Statement, to be filed with the Commission and
become effective before the Shares may be sold, the Company will use its best
efforts to cause such post-effective amendment to be filed and become effective,
and will pay any applicable fees in accordance with the Securities Act, as soon
as possible.  The Company will advise the Agent promptly and, if requested by
the Agent, will confirm such advice in writing, (i) when such post-effective
amendment has become effective and (ii) if Rule 430A under the Securities Act is
relied upon, when the Prospectus is filed with the Commission pursuant to
Rule 424(b) under the Securities Act (which the Company agrees to file in a
timely manner in accordance with such Rules




--------------------------------------------------------------------------------





(h)    Blue Sky. The Company will promptly furnish such information or to take
such action as the Agent may reasonably request and otherwise to qualify the
Placement Shares for offer and sale under the securities or “blue sky” laws of
such jurisdictions (domestic and foreign) as the Agent shall reasonably request,
and to comply with such laws so as to permit the continuance of sales and
dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Placement Shares; provided, however, that the
Company shall not be required to qualify as a foreign corporation or to file a
consent to service of process in any jurisdiction in which it is not so
qualified or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject; and to promptly advise the
Agent of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Placement Shares for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.
(i)    Earnings Statement. The Company will make generally available to its
security holders as soon as practicable an earnings statement covering a
12-month period that satisfies the provisions of Section 11(a) and Rule 158 of
the Securities Act. “Earnings statement” and “make generally available” will
have the meanings contained in Rule 158 under the Securities Act.
(j)    Expenses. Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, the Company and the Operating
Partnership, jointly and severally, agree to pay or cause to be paid all
expenses incident to the performance of their respective obligations under this
Agreement, including: (i) the fees, disbursements and expenses of the Company’s
and the Operating Partnership’s counsel, accountants and other advisors in
connection with the registration and delivery of the Placement Shares under the
Securities Act and all other fees or expenses in connection with the preparation
and filing of the Registration Statement, the Prospectus, and amendments,
supplements and exhibits to any of the foregoing, including all printing costs
associated therewith, and the mailing and delivering of copies thereof to the
Agent and dealers, in the quantities hereinabove specified; (ii) all costs and
expenses related to the transfer and delivery of the Placement Shares to the
Agents, including any transfer or other taxes payable thereon; (iii) the cost of
printing and producing any securities or blue sky memorandum in connection with
the offer and sale of the Placement Shares under the securities laws of the
jurisdictions in which the Placement Shares may be offered or sold and all
expenses in connection with the qualification of the Placement Shares for offer
and sale under such securities laws as provided in Section 7(h) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Agent in connection with such qualification and in connection with the
securities or blue sky memorandum; (iv) all filing fees and the reasonable fees
and disbursements of counsel to the Agent incurred in connection with the review
and qualification of the offering of the Placement Shares by FINRA; (v) all
costs and expenses incident to listing the Placement Shares on the NYSE;
(vi) the cost of printing, issuing and delivering certificates representing the
Placement Shares; (vii) the costs and charges of any transfer agent, registrar
or depositary; (viii) the document production charges and expenses associated
with preparing, printing and delivering to the Underwriters this Agreement;
(ix) all expenses in connection with any offer and sale of the Placement Shares
outside of the United States, including filing fees and the reasonable fees and
disbursements of counsel for the Agent in connection with offers and sales
outside of the United States; and (x) all other costs and




--------------------------------------------------------------------------------





expenses incident to the performance of the obligations of the Company and the
Operating Partnership hereunder for which provision is not otherwise made in
this Section 7(j); provided, however, that the liability of the Company and the
Operating Partnership for fees and disbursements of counsel for the Agent
pursuant to clauses (iii) and (ix) shall not exceed $10,000 in the aggregate.
(k)    Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”
(l)    Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, the Company shall provide the Agent with one day’s prior written
notice, or, in the event that the average daily trading volume (as defined under
Regulation M of the Exchange Act) of the Common Stock or the Series D Preferred
Stock falls below $100,000, five days' written notice, before it offers to sell,
contracts to sell, sells, grants any option to sell or otherwise disposes of any
shares of Common Stock or Series D Preferred Stock (other than Placement Shares
offered pursuant to the provisions of this Agreement) or securities convertible
into or exchangeable for Common Stock or Series D Preferred Stock, warrants or
any rights to purchase or acquire Common Stock or Series D Preferred Stock;
provided that such notice shall not be required in connection with the (i)
issuance, grant or sale of Common Stock or Series D Preferred Stock, options to
purchase shares of Common Stock or Series D Preferred Stock or Common Stock or
Series D Preferred Stock issuable upon the exercise of options or other equity
awards pursuant to any employee or director stock option or benefits plan or
stock ownership plan, (ii) the issuance or sale of shares of Common Stock or
Series D Preferred Stock pursuant to any dividend reinvestment plan that the
Company may adopt from time to time, (iii) the issuance of shares of Common
Stock or Series D Preferred Stock upon the exercise of any currently outstanding
warrants, options or other rights in effect or outstanding and disclosed in
filings by the Company available on EDGAR or (iv) the issuance of shares of
Common Stock upon the redemption of OP Units.
(m)    Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice, advise the Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Agent pursuant to this
Agreement.
(n)    Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by the Agent or their representatives or agents
in connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as the Agent may reasonably request.
(o)    REIT Status. The Company will use its best efforts to meet the
requirements to qualify as a REIT under the Code for its taxable year ending
December 31, 2016, and thereafter will use its best efforts to continue to meet
the requirements to qualify as a REIT under the Code, as the case may be, until
the Board of Directors of the Company determines that it is no longer in the
best interests of the Company and its stockholders to qualify as a REIT.




--------------------------------------------------------------------------------





(p)    Required Filings Relating to Placement of Placement Shares. The Company
will disclose in its quarterly reports on Form 10-Q, in its annual report on
Form 10-K and/or, in the discretion of the Company, in a current report on
Form 8-K the amount of Placement Shares sold through the Agent, the Net Proceeds
to the Company and the compensation payable by the Company to the Agent with
respect to such Placement Shares, during the applicable period.
(q)    Representation Dates; Certificate. Each time the Company: (i) files the
Prospectus relating to the Placement Shares or amends or supplements (other than
a prospectus supplement relating solely to an offering of securities other than
the Placement Shares) the Registration Statement or the Prospectus relating to
the Placement Shares by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of documents by reference into the
Registration Statement or the Prospectus relating to the Placement Shares; (ii)
files an annual report on Form 10-K under the Exchange Act (including any Form
10-K/A containing amended financial information or a material amendment to the
previously filed Form 10-K); (iii) files a quarterly report on Form 10-Q under
the Exchange Act or (iv) files a current report on Form 8-K containing amended
financial information (other than information “furnished” pursuant to Items 2.02
or 7.01 of Form 8-K under the Exchange Act (each date of filing of one or more
of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish the Agent with a certificate,
in the form attached hereto as Exhibit B within three (3) Trading Days of any
Representation Date. The requirement to provide a certificate under this
Section 7(q) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date. Notwithstanding the foregoing, if the
Company subsequently decides to sell Placement Shares following a Representation
Date when the Company relied on such waiver and did not provide the Agent with a
certificate under this Section 7(q), then before the Company delivers the
Placement Notice or the Agent sells any Placement Shares, the Company shall
provide the Agent with a certificate, in the form attached hereto as Exhibit B,
dated the date of the Placement Notice.
(r)    Legal Opinion. On the date of this Agreement, within three (3) Trading
Days after each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit B for
which no waiver is applicable, and the date of the Placement Notice if such
Placement Notice is delivered during a period for which the waiver described in
Section 7(q) was in effect, unless the Agent agrees otherwise, the Company shall
cause to be furnished to the Agent (i) a written opinion, a negative assurance
letter and a written tax opinion of Hunton & Williams LLP, counsel for the
Company and the Operating Partnership (“Company Counsel”), dated the date such
opinions and negative assurance letter are required to be delivered,
substantially similar to the forms attached hereto as Exhibit C, Exhibit D and
Exhibit E, respectively, and (ii) a written opinion of Venable LLP, special
Maryland counsel for the Company (“Maryland Counsel”), dated the date such
opinion is required to be delivered, substantially similar to the form attached
hereto as Exhibit F, in either case, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented. In
lieu of the opinions and negative assurance letter of Company




--------------------------------------------------------------------------------





Counsel and Maryland Counsel required to be furnished to the Agent pursuant to
this Section 7(r) on subsequent Representation Dates, Company Counsel and
Maryland Counsel may furnish the Agent with a letter (a “Reliance Letter”) to
the effect that the Agent may rely on a prior opinion or negative assurance
letter delivered under this Section 7(r) to the same extent as if it were dated
the date of such Reliance Letter (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
then amended or supplemented).
(s)    Comfort Letters. On the date of this Agreement, the Company shall cause
its independent accountants (and/or any other independent accountants whose
report is included in the Registration Statement or the Prospectus), to furnish
the Agent with a letter (the “Initial Comfort Letter”) in form and substance
satisfactory to the Agent (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act, and the PCAOB, and (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings. Within three (3) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit B for which no
waiver is applicable, the Company shall cause such independent accountants to
provide a supplemental comfort letter to the Agent which shall state that such
auditors have followed such procedures as they deem necessary to determine that
no changes or modifications to the Initial Comfort Letter are necessary except
as set forth in such supplemental letter, together with a customary “circle up”
of the relevant sections of the 10-Q, 10-K or other documents filed by the
Company with the Commission and incorporated or deemed to be incorporated by
reference in the Registration Statement.
(t)    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares to be issued and sold pursuant to
this Agreement other than the Agent; provided, however, the Company may bid for
and purchase Common Stock or Series D Preferred Stock in accordance with
Rule 10b-18 under the Exchange Act.
(u)    Filings with the NYSE. The Company will timely file with the NYSE (and/or
the Company’s then principal trading market for its Common Stock and its Series
D Preferred Stock) all material documents and notices required by the NYSE (or
such other principal trading market) of companies that have or will issue
securities that are traded on the NYSE (or such other principal trading market).
(v)    Securities Act and Exchange Act. The Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales




--------------------------------------------------------------------------------





of, or dealings in, the Placement Shares as contemplated by the provisions
hereof and the Prospectus.
(w)    No Offer to Sell. Other than a free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance in writing by the Company
and the Agent in its capacity as principal or agent hereunder, neither the Agent
nor the Company (including its agents and representatives, other than the Agent
in their capacity as such) will, directly or indirectly, make, use, prepare,
authorize, approve or refer to any free writing prospectus relating to the
Placement Shares to be sold by the Agent as principal or agent hereunder. The
Company will treat the Agent-approved Issuer Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act,
and will comply with the requirements of Rule 433 of the Securities Act
applicable to any Issuer Free Writing Prospectus, including timely filing with
the Commission where required, legending and record keeping.
(x)    No Other Prospectuses. The Company will not, at any time at or after the
execution of this Agreement, to offer or sell any Placement Shares by means of
any “prospectus” (within the meaning of the Securities Act) or use any
“prospectus” (within the meaning of the Securities Act) in connection with the
offer or sale of the Placement Shares, except in each case other than the
Prospectus
(y)    Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and
including those policies and procedures that (i) pertain to the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s consolidated financial statements in accordance with generally
accepted accounting principles, (iii) receipts and expenditures of the Company
are being made only in accordance with management’s and the Company’s directors’
authorization, and (iv) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on its financial statements.
The Company will maintain such controls and other procedures, including, without
limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley Act,
and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its Chief Executive Officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company is made known to them, particularly during
the period in which such periodic reports are being prepared.




--------------------------------------------------------------------------------





(z)    Transfer Agent. The Company shall maintain, at its expense, a registrar
and transfer agent for the Common Stock and the Series D Preferred Stock.
(aa)    Listing. During any period in which a prospectus relating to the
Placement Shares is required to be delivered by the Agent under the Securities
Act with respect to a pending sale of the Placement Shares (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will use its commercially reasonable efforts to
cause the Placement Shares to be listed on the NYSE (or such other principal
trading market for the Company’s Common Stock or Series D Preferred Stock).
(bb)    Available Shares. The Company will ensure that there are at all times
sufficient shares of Common Stock and/or Series D Preferred Stock to provide for
the issuance, free of any preemptive rights, out its authorized but unissued
shares of Common Stock and/or Series D Preferred Stock, of the Maximum Amount.
8.    Conditions to the Agent’s Obligations.
The obligations of the Agent hereunder with respect to a Placement Notice will
be subject to the continuing accuracy and completeness of the representations
and warranties made by the Company and the Operating Partnership herein, to the
due performance by the Company and the Operating Partnership of its respective
obligations hereunder, to the completion by the Agent of a due diligence review
satisfactory to the Agent in its reasonable judgment, and to the continuing
satisfaction (or waiver by the Agent in its sole discretion) of the following
additional conditions:
(a)    Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.
(b)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
or (iv) the occurrence of any event that makes any statement of material fact
made in the Registration Statement or the Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue or that
requires the making of any changes in the Registration Statement, related
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or




--------------------------------------------------------------------------------





omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
(c)    Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect, or any development that
could reasonably be expected to cause a Material Adverse Effect, the effect of
which, in the reasonable judgment of the Agent (without relieving the Company of
any obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.
(d)    Legal Opinions. The Agent shall have received the opinions and negative
assurance letter of Company Counsel and Maryland Counsel required to be
delivered pursuant to Section 7(r) on or before the date on which such delivery
of such opinions and negative assurance letter is required pursuant to
Section 7(r).
(e)    Comfort Letters. The Agent shall have received the Initial Comfort
Letters and any update letters required to be delivered pursuant to Section 7(s)
on or before the date on which such delivery of such letters are required
pursuant to Section 7(s).
(f)    Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(q) on or before the date on which
delivery of such certificate is required pursuant to Section 7(q).
(g)    Opinion of Counsel for Agent. The Agent shall have received from Clifford
Chance US LLP, counsel for the Agent, such opinion or opinions, with respect to
such matters as the Agent may reasonably require, on or before the date of
delivery of the first Placement Notice issued hereunder, and the Company shall
have furnished to such counsel such documents as it requests to enable it to
pass upon such matters.
(h)    No Exchange Suspension or FINRA Objection. Neither trading in the Common
Stock nor in the Series D Preferred Stock shall have been suspended on the NYSE.
FINRA shall have not objected to the fairness or reasonableness of the terms or
arrangements under this Agreement.
(i)    Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(q), the Company shall have furnished to the
Agent such appropriate further information, certificates and documents as the
Agent may reasonably request. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company will
furnish the Agent with such conformed copies of such opinions, certificates,
letters and other documents as the Agent shall reasonably request.
(j)    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice




--------------------------------------------------------------------------------





hereunder shall have been made within the applicable time period prescribed for
such filing by Rule 424.
(k)    Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the NYSE at, or prior to, the issuance of any Placement Notice.
(l)    Termination of Agreement. If any condition specified in this Section 8
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Agent by notice to the Company, and such
termination shall be without liability of any party to any other party except as
provided in Section 7(j) hereof and except that, in the case of any termination
of this Agreement, Sections7(j), 9, 10, 12(a), 12(e) and 12(f) shall survive.
Notice of such cancellation shall be given in writing and addressed to each of
the individuals of the Company set forth on Schedule 2.
(m)    No Termination Event. There shall not have occurred any event or
condition that would permit the Agent to terminate this Agreement pursuant to
Section 11.
9.    Indemnification and Contribution.
(a)    Company and Operating Partnership Indemnification. The Company and the
Operating Partnership agree to indemnify and hold harmless the Agent, and its
respective directors, officers, partners, employees and agents and each person,
if any, who (i) controls such Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with such Agent (an “Agent Affiliate”) from and against any
and all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which the Agent, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto),
including the Rule 430B Information, or in the Prospectus (or any amendment or
supplement thereto) or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided, however, that this indemnity agreement shall not apply
to the extent that such loss, claim, liability, expense or damage arises from or
is caused directly or indirectly by an untrue statement or omission or alleged
untrue statement or omission made in reliance on and in conformity with
information furnished in writing to the Company by or on behalf of the Agent
expressly for inclusion in the Registration Statement (or any amendment),
including the Rule 430B Information, or the Prospectus (or any amendment or
supplement thereof), it being understood and agreed that the only such
information furnished by the Agent as aforesaid consists of the third paragraph
of the Plan of




--------------------------------------------------------------------------------





Distribution section of the Prospectus Supplement (“Agent Information”). This
indemnity agreement will be in addition to any liability that the Company might
otherwise have.
(b)    Agent Indemnification. The Agent agrees to indemnify and hold harmless
the Company, the Operating Partnership and the Company’s directors and each
officer of the Company who signed the Registration Statement, and each person,
if any, who (i) controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or is
under common control with the Company (a “Company Affiliate”) against any and
all losses, liabilities, claims, damages and expenses to which the Company, or
any such person, may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, as and when incurred, but only insofar as such loss, liability,
claim, damage or expense arises from or is caused directly or indirectly by an
untrue statement or omission or alleged untrue statement or omission in the
Registration Statement (or any amendment), including the Rule 430B Information,
or the Prospectus (or any amendment or supplement thereof), made in reliance on
and in conformity with Agent Information.
(c)    Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below. The indemnified party will have the
right to employ its own counsel in any such action, but the fees, expenses and
other charges of such counsel will be at the expense of such indemnified party
unless (1) the employment of counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based on the written advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on the written advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of




--------------------------------------------------------------------------------





which cases the reasonable fees, disbursements and other charges of counsel will
be at the expense of the indemnifying party or parties. It is understood that
the indemnifying party or parties shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the fees,
disbursements and other charges of more than one separate firm (in addition to
any local counsel) and all such fees, disbursements and other charges will be
reimbursed by the indemnifying party promptly as they are incurred. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and (ii)
such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless (i) such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding and (ii) such settlement
does not include a statement as to or an admission of fault, culpability or a
failure to act by or on behalf of any indemnified party.
(d)    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Agent, the Company
and the Agent will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the agents, if any), to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company and the
Agent, respectively. The relative benefits received by the parties hereto shall
be deemed to be in the same proportion as the total net proceeds from the sale
of the Placement Shares (before deducting expenses) received by the Company bear
to the total compensation received by the Agent from the sale of Placement
Shares on behalf of the Company. If, but only if, the allocation provided by the
foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company and the Agent, respectively, with respect to the
statements or omissions that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or




--------------------------------------------------------------------------------





alleged omission to state a material fact relates to information supplied by the
Company or the Agent, respectively, and their relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Company, the Operating Partnership and the Agent agree that it would not be
just and equitable if contributions pursuant to this Section 9(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
liability, expense, or damage, or action in respect thereof, referred to above
in this Section 9(d) shall be deemed to include, for the purpose of this
Section 9(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim to the extent consistent with Section 9(c) hereof. Notwithstanding the
foregoing provisions of this Section 9(d), the Agent shall not be required to
contribute any amount in excess of the aggregate commissions received by it
under this Agreement and no person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 9(d), any person who controls a
party to this Agreement within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, and any affiliates, officers, directors,
partners, employees or agents of the Agent, will have the same rights to
contribution as that party, and each director of the Company and each officer of
the Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof. Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 9(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 9(d) except to the extent that
the failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.
10.    Representations and Agreements to Survive Delivery.
All representations and warranties of the Company and the Operating Partnership
herein or in certificates delivered pursuant hereto shall survive, as of their
respective dates, regardless of (i) any investigation made by or on behalf of
the Agent, any controlling persons, or the Company (or any of their respective
officers who sign the Registration Statement or any directors or controlling
persons), (ii) delivery and acceptance of the Placement Shares and payment
therefore or (iii) any termination of this Agreement.
11.    Termination.
(a)    Termination; General. The Agent may terminate this Agreement, by notice
to the Company, as hereinafter specified at any time (1) if there has been,
since the time of execution of this Agreement or since the date as of which
information is given in the Prospectus, any change,




--------------------------------------------------------------------------------





or any development or event involving a prospective change, which individually
or in the aggregate, in the sole judgment of the Agent, has or could have a
Material Adverse Effect and makes it impractical or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(2) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (3) if trading in the Placement Shares has been suspended or
limited by the Commission or the NYSE, or if trading generally on the NYSE has
been suspended or limited, (4) if any suspension of trading of any securities of
the Company on any exchange or in the over-the-counter market shall have
occurred and be continuing, (5) if a major disruption of securities settlements
or clearance services in the United States shall have occurred and be continuing
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities.
(b)    Termination by the Company. The Company shall have the right to terminate
this Agreement by giving notice as specified herein to the Agent.
(c)    Termination by the Agent. In addition to the rights set forth in
Section 11(a), the Agent shall have the right to terminate this Agreement by
giving three days’ notice to the Company.
(d)    Automatic Termination. Unless earlier terminated pursuant to this
Section 11, this Agreement shall automatically terminate upon the issuance and
sale of the Maximum Amount of Placement Shares through the Agent pursuant to
this Agreement and any Terms Agreement.
(e)    Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date specified in such notice by the Agent or the Company, as
the case may be. If such termination shall occur prior to the Settlement Date
for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.
(f)    Survival. The provisions of Sections 7(j), 9, 12(a), 12(e) and 12(f)
hereof and the obligation herein to pay any discount, commission or other
compensation accrued, but unpaid, shall survive any expiration or termination of
this Agreement.
12.    Miscellaneous.
(a)    Notices. Except as otherwise set forth in Section 4 of this Agreement,
all notices or other communications required or permitted to be given by any
party to any other party pursuant to the terms of this Agreement shall be in
writing and effective only on receipt, unless otherwise specified in this
Agreement, and, if to the Agent, such notice shall be delivered, mailed or sent
to the Agent at One Bryant Part, New York, NY 10036, Facsimile: (646) 855-3073,




--------------------------------------------------------------------------------





Attention: Syndicate Department, with a copy to: Facsimile: (212) 230-8730,
Attention: ECM Legal, and if to the Company, such notice shall be delivered,
mailed or sent to the Company at 12600 Hill Country Boulevard, Suite R-100,
Austin, Texas 78738, Facsimile: (512) 538-2333, Attention: Christopher R. Eng,
Executive Vice President, General Counsel, Chief Risk Officer and Secretary.
Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.
(b)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company, the Operating Partnership and the Agent and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. No party may assign its rights or obligations under this
Agreement without the prior written consent of the other parties.
(c)    Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Common Stock or the Series D Preferred Stock.
(d)    Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company, the Operating Partnership and the Agent. In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable as
written by a court of competent jurisdiction, then such provision shall be given
full force and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms




--------------------------------------------------------------------------------





and provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.
(e)    Applicable Law; Consent to Jurisdiction and Process. This Agreement shall
be governed by, and construed in accordance with, the internal laws of the State
of New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
(f)    Waiver of Jury Trial. EACH OF THE COMPANY, THE OPERATING PARTNERSHIP AND
THE AGENT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
(g)    Specified Courts. Any legal suit, action or proceeding arising out of or
based upon this Agreement or the transactions contemplated hereby shall be
instituted in (i) the federal courts of the United States of America located in
the City and County of New York, Borough of Manhattan or (ii) the courts of the
State of New York located in the City and County of New York, Borough of
Manhattan (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court, as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum
(h)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.
13.    Absence of Fiduciary Relationship.
The Company and the Operating Partnership acknowledge and agree that:
(a)    the Company is a sophisticated business enterprise that has retained the
Agent for the limited purposes set forth in this Agreement, and the Agent’s, the
Company’s and the Operating Partnership’s respective rights and obligations are
contractual in nature;




--------------------------------------------------------------------------------





(b)    the Company and the Operating Partnership are each capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement;
(c)    the Company and the Operating Partnership have been advised that the
Agent and its respective affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that the
Agent has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship;
(d)    the Company and the Operating Partnership each disclaims any intention to
impose fiduciary obligations on the Agent by virtue of the engagement
contemplated by this Agreement;
(e)    the Agent has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement and the
Company and the Operating Partnership have each consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate;
(f)    the Agent is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transaction for its own
account or the account of its customers and hold long or short positions in the
Common Stock or the Series D Preferred Stock; and
(g)    the Company and the Operating Partnership each waives, to the fullest
extent permitted by law, any claims it may have against the Agent for breach of
fiduciary duty or alleged breach of fiduciary duty and agrees that the Agent
shall have no liability (whether direct or indirect) to the Company or the
Operating Partnership in respect to such fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company or the
Operating Partnership, including shareholders, partners, employees or creditors
of the Company or the Operating Partnership.
[Remainder of Page Intentionally Blank]






--------------------------------------------------------------------------------






If the foregoing correctly sets forth the understanding between the Company, the
Operating Partnership and the Agent, please so indicate in the space provided
below for that purpose, whereupon this letter shall constitute a binding
agreement between the parties.
 
Very truly yours,
 
 
 
SUMMIT HOTEL PROPERTIES,INC.
By: /s/ Greg A. Dowell
Name: Greg A. Dowell
Title: Executive Vice President, Chief Financial Officer and Treasurer
 
SUMMIT HOTEL OP, LP


By: Summit Hotel GP, LLC,
its general partner

By: Summit Hotel Properties, Inc.,
its sole member


By: /s/ Greg A. Dowell
Name: Greg A. Dowell
Title: Executive Vice President, Chief Financial Officer and Treasurer
CONFIRMED AND ACCEPTED,
as of the date first above written
 
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By: /s/ William Conkling
Name: William Conkling
Title: Managing Director Investment Banking
 










--------------------------------------------------------------------------------






SCHEDULE 1
The Agent shall be paid compensation equal to up to 2.0% of the gross proceeds
from the sale of Placement Shares pursuant to the terms of this Agreement.







--------------------------------------------------------------------------------






SCHEDULE 2
Placement Notice Authorized Personnel
Name
Title
Email Address
[●]
[●]
[●]
[●]
[●]
[●]





Name
Title
Email Address
Daniel P. Hansen
President and
Chief Executive Officer
dhansen@shpreit.com
Greg A. Dowell
Executive Vice President, Chief Financial Officer and Treasurer
gdowell@shpreit.com
Christopher R. Eng
Executive Vice President, General Counsel, Chief Risk Officer and Secretary
ceng@shpreit.com










--------------------------------------------------------------------------------






SCHEDULE 3
Significant Subsidiaries
Summit Hotel GP, LLC
Summit Hospitality I, LLC
Summit Hotel OP, LP
Summit Hotel TRS, Inc.







--------------------------------------------------------------------------------






EXHIBIT A
FORM OF PLACEMENT NOTICE
From: Summit Hotel Properties, Inc.
To: [l]
Cc:
Subject: Placement Notice
Ladies and Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement by and among Summit Hotel Properties, Inc. (the “Company”), Summit
Hotel OP, LP (the “Operating Partnership”) and [l] (the “Agent”) dated August 2,
2016 (the “Agreement”), I hereby request on behalf of the Company that the Agent
sell up to [l] shares of the Company’s [common stock, $0.01 par value per
share][6.45% Series D Preferred Stock, $0.01 par value per share], at a market
price per share of not less than $[l] and, with respect to such preferred stock,
not more than the Maximum Price. For purposes hereof, “Maximum Price” means: (a)
from August 2, 2016 and through December 27, 2016, $27.50; (b) subsequent to
December 27, 2016 and through June 28, 2020, the product of (i) $25.00 plus any
accrued and unpaid dividends per share to, but excluding, the date of sale and
(ii) the sum of (A) 1.0 and (B) (x) the number of complete years until the
optional redemption date (June 28, 2021) remaining at the date of sale
multiplied by (y) 0.0050; and (c) on June 29, 2020 and thereafter, $25.00 plus
any accrued and unpaid dividends per share to, but excluding, the date of sale.
The Company hereby confirms that, as of the date of this Placement Notice,
neither the Prospectus, nor any Issuer Free Writing Prospectus, when taken
together with the Prospectus, includes an untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
The Company hereby confirms that, as of the date of this Placement Notice, it is
not in possession of any material non-public information.
[ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE MAXIMUM AGGREGATE
OFFERING PRICE, THE TIME PERIOD IN WHICH SALES ARE REQUESTED TO BE MADE,
SPECIFIC DATES THE SHARES MAY NOT BE SOLD ON AND THE MANNER IN WHICH SALES ARE
TO BE MADE BY THE AGENT.







--------------------------------------------------------------------------------






EXHIBIT B
FORM OF OFFICERS’ CERTIFICATE
Pursuant to Section 7(q) of the several Sales Agreements (each, an “Agreement”),
each dated as of August 2, 2016, by and among Summit Hotel Properties, Inc. (the
“Company”) and Summit Hotel OP, LP (the “Operating Partnership”), on the one
hand, and each of Robert W. Baird & Co. Incorporated, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Canaccord Genuity Inc., Deutsche Bank Securities
Inc., Jefferies LLC, KeyBanc Capital Markets Inc., Raymond James & Associates
Inc. and RBC Capital Markets, LLC, (each, an “Agent”), on the other hand, the
undersigned President and Chief Executive Officer of the Company and the
undersigned Executive Vice President, Chief Financial Officer and Treasurer of
the Company hereby represent and warrant to each Agent that, as of the date
indicated next to the signatures below:
1.The representations and warranties of the Company and the Operating
Partnership, as applicable, in the Agreement, are true and correct as if made at
and as of such date.
2.The Company and the Operating Partnership, as applicable have complied with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied at or prior to such date and the conditions set forth in Section 8
of each Agreement have been satisfied waived in writing as of such date.




    
Name: Daniel P. Hansen
Title: President and Chief Executive Officer
Date:






    
Name: Greg A. Dowell
Title:
Executive Vice President, Chief Financial
Officer and Treasurer

Date:







--------------------------------------------------------------------------------






EXHIBIT C
FORM OF OPINION OF HUNTON & WILLIAMS LLP









--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NEGATIVE ASSURANCE LETTER OF HUNTON & WILLIAMS LLP









--------------------------------------------------------------------------------






Exhibit EEXHIBIT E
FORM OF TAX OPINION OF HUNTON & WILLIAMS LLP







--------------------------------------------------------------------------------






EXHIBIT F
FORM OF OPINION OF VENABLE LLP







--------------------------------------------------------------------------------






Annex I
Summit Hotel Properties, Inc.
Common Stock
($0.01 par value per share)
6.45% Series D Preferred Stock
($0.01 par value per share)
TERMS AGREEMENT
[Name of Agent]
[Address]
Ladies and Gentlemen:
Summit Hotel Properties, Inc., a Maryland corporation (the “Company”), proposes,
on the basis of the representations and warranties, and subject to the terms and
conditions, stated herein and in the Sales Agreement, dated August 2, 2016 (the
“Sales Agreement”), among the Company, Summit Hotel OP, LP., a Delaware limited
partnership (the “Operating Partnership”), and [●] (the “Agent”), to issue and
sell to the Agent as principal for resale (the “Underwriter”), and the
Underwriter agrees to purchase from the Company the shares of [Common
Stock][Series D Preferred Stock] specified in the Schedule A hereto (the
“[Initial]* Securities”), on the terms specified in Schedule A hereto.
Capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Sales Agreement.
[The Company grants an option to the Underwriter to purchase up to an additional
[●] shares of Common Stock specified in Schedule A hereto (the “Option
Securities”, and together with the Initial Securities, the “Securities”) at the
price per share set forth in Schedule A hereto, less an amount per share equal
to any dividends or distributions declared by the Company and payable on the
Initial Securities but not payable on the Option Securities. The option hereby
granted may be exercised for 30 days after the date hereof and may be exercised
in whole or in part at any time from time to time upon notice by the Underwriter
to the Company setting forth the number of Option Securities as to which the
Underwriter is then exercising the option and the time and date of payment and
delivery for such Option Securities. Any such time and date of delivery (a “Date
of Delivery”) shall be determined by the Underwriter, but shall not be later
than seven full business days after the exercise of said option, nor in any
event prior to the Settlement Date (as defined below). For purposes of clarity,
the parties hereto agree that the officers’ certificate, opinions and letter of
counsel and accountants’ letter referred to in Section 7(q), (r) and (s),
respectively, of the Sales Agreement are required to be delivered by or on
behalf of the Company on the Settlement Date.]*
Payment of the purchase price for, and delivery of certificates for, the
[Initial]* Securities shall be made at the offices of [●], [●], or at such other
place as shall be agreed upon by the Underwriter and the Company, at [●]
A.M./P.M. (New York City time) on the third (or fourth, if


2

--------------------------------------------------------------------------------





the pricing occurs after 4:30 P.M. (New York City time) on any given day)
business day after the date hereof (unless postponed in accordance with the
provisions of Section 9(c) of the Sales Agreement), or such other time not later
than ten business days after such date as shall be agreed upon by the
Underwriter and the Company (such time and date of payment and delivery being
herein called “Settlement Date”).
[In addition, in the event that any or all of the Option Securities are
purchased by the Underwriter, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Underwriter and
the Company, on each Date of Delivery as specified in the notice from the
Underwriter[s] to the Company.
Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company against delivery to the
Underwriter.
Each of the provisions of the Sales Agreement not related solely to the Agent,
as agent of the Company, is incorporated herein by reference in its entirety,
and shall be deemed to be part of this Terms Agreement to the same extent as if
each such provision had been set forth in full herein. Each of the
representations and warranties set forth in the Sales Agreement shall be deemed
to have been made at and as of the date of this Terms Agreement [and] [,]* the
Applicable Time [and any Date of Delivery]]*
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Underwriter and the Company in accordance with its terms.
THIS TERMS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS TERMS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CHOICE
OF LAW PROVISIONS.
Very truly yours,
Summit Hotel Properties, Inc.
By: ________________________________
Name:
Title:


Accepted as of the date hereof:
[Name of Agent]
By: ________________________________
Name:
Title:






3

--------------------------------------------------------------------------------





* Include only if the Underwriter has an option to purchase additional shares of
Common Stock from the Company.






4